MEMORANDUM DECISION

      Pursuant to Ind. Appellate Rule 65(D),                                      FILED
      this Memorandum Decision shall not be                                  Mar 18 2019, 9:24 am
      regarded as precedent or cited before any
                                                                                  CLERK
      court except for the purpose of establishing                            Indiana Supreme Court
                                                                                 Court of Appeals
      the defense of res judicata, collateral                                      and Tax Court

      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Donald E.C. Leicht                                       Curtis T. Hill, Jr.
      Kokomo, Indiana                                          Attorney General of Indiana
                                                               Caryn N. Szyper
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana


                                                IN THE
          COURT OF APPEALS OF INDIANA

      Jared Hunt,                                              March 18, 2019
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               18A-CR-1003
              v.                                               Appeal from the Howard Superior
                                                               Court
      State of Indiana,                                        The Honorable William C.
      Appellee-Plaintiff.                                      Menges, Jr., Judge
                                                               Trial Court Cause No.
                                                               34D01-1707-F2-870



      Mathias, Judge.


[1]   Following a jury trial in Howard Superior Court, Jared Hunt (“Hunt”) was

      convicted of Level 4 felony possession of a narcotic drug and Class B


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1003 | March 18, 2019                  Page 1 of 20
      misdemeanor false informing. Hunt appeals and presents three issues, which we

      restate as:

              I.      Whether the trial court erred in denying Hunt’s motion for
                      discharge pursuant to Indiana Criminal Rule 4(B);

              II.     Whether the trial court abused its discretion by admitting evidence
                      regarding Hunt’s statements and silence even though he was not
                      advised of his Miranda rights; and

              III.    Whether Hunt’s conviction for false informing is constitutionally
                      defective.


[2]   We affirm.


                                 Facts and Procedural History
[3]   On July 22, 2017, Kokomo Police Department Officers Ryan Shuey (“Officer

      Shuey”) and Aaron Tarrh (“Officer Tarrh”) went to a motel to execute an arrest

      warrant for Jaide Spencer (“Spencer”), as the police had received information

      that Spencer was staying at the motel. Officer Tarrh knocked on the door of the

      room that Spencer had rented. Officer Shuey remained outside the motel on the

      sidewalk. After Officer Tarrh knocked on the door, he heard some commotion

      inside the room and heard a window open. Outside, Officer Shuey saw a man,

      later identified as Hunt, open the window and look around, as if preparing to

      flee. But when Hunt saw Officer Shuey, he went back inside the room. Officer

      Shuey looked inside the window but could not see Hunt, who had hidden in the

      corner. Officer Tarrh continued to knock on the door and announce the police

      presence.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1003 | March 18, 2019   Page 2 of 20
[4]   Eventually, Hunt came out from hiding and opened the door for Officer Tarrh,

      who placed Hunt in handcuffs. Officer Tarrh asked Hunt if Spencer was in the

      room, and Hunt called for Spencer, who then came out from the bathroom.

      Spencer was then arrested on the warrant. Officer Shuey, who had by this time

      entered the room, asked Hunt his name. Hunt falsely told the police that he was

      “Brooks Smith.” Tr. Vol. II, pp. 49, 66–67. Hunt claimed not to have any

      identification on him when asked. And when Officer Tarrh asked Hunt what

      his date of birth and age were, Hunt stated that he was born on that day in

      1981, and that it was his thirty-seventh birthday. This aroused Officer Tarrh’s

      suspicions because, if Hunt had been born on that day in 1981, he would have

      been only thirty-six, not thirty-seven years old. Officer Tarrh then pulled up a

      photograph of Brooks Smith. Although Hunt bore some resemblance to Smith,

      Hunt had blue eyes whereas Smith had brown eyes. Smith also had a nose

      piercing, whereas Hunt did not. Despite the photographic evidence to the

      contrary, Hunt still insisted that he was Smith.

[5]   The police then requested and obtained a warrant to search the motel room.

      When executing the search warrant, the police found 24.67 grams of heroin, a

      metal box containing a blue zip-top bag with powdery residue, plastic bags, a

      scale, and a syringe. Inside a wallet, the police found a paper identification with

      Hunt’s photograph and name, correctly identifying him as Jared Hunt.


[6]   On July 25, 2017, the State charged Hunt with Level 2 felony dealing in a

      narcotic drug, Level 4 felony possession of a narcotic drug, Level 6 felony

      maintaining a common nuisance, Level 6 felony unlawful possession of a

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1003 | March 18, 2019   Page 3 of 20
      syringe, and Class B misdemeanor false informing. While incarcerated awaiting

      trial, Hunt wrote a letter to Spencer that referred to Spencer “taking the case”

      on behalf of Hunt, as Spencer would likely be given a less harsh sentence than

      would Hunt, who had a more serious criminal history. Ex. Vol., State’s Ex. 14.

      In the letter, Hunt repeatedly thanked Spencer for taking the blame for the

      drugs.

[7]   At the initial hearing held on August 3, 2017, Hunt requested a speedy trial

      pursuant to Indiana Criminal Rule 4(B), and the trial court scheduled a jury

      trial for September 29, 2017. Hunt’s first jury trial commenced on September

      29, 2017, and a jury was selected. The trial recommenced on October 2, 2017,

      but the trial court declared a mistrial after opening statements. Hunt then again

      requested a speedy trial pursuant to Criminal Rule 4(B), and the trial court

      scheduled the second trial for November 17, 2017.

[8]   On November 17, 2017, however, the trial court continued the trial to January

      26, 2018, due to court congestion. Hunt filed an objection on December 11,

      2017, to the trial court’s continuation of his trial. In his objection, Hunt stated

      that the trial court had continued his trial so that a trial in the case of State v.

      Gary Cooper, Cause No. 34D01-1610-F6-1117, could take place. Hunt claimed

      that Cooper had filed for a speedy trial after Hunt had requested one.1

      According to the publicly accessible electronic chronological case summary


      1
        Despite claiming in his written objection that Cooper did file a request for a speedy trial, Hunt now asserts,
      incorrectly, on appeal that “Cooper had never requested a speedy trial.” Appellant’s Br. at 10.



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1003 | March 18, 2019                      Page 4 of 20
       (“CCS”) in the Cooper case, Cooper was charged on October 28, 2016, and he

       requested a speedy trial on January 13, 2017. See Cooper, No. 34D01-1610-F6-

       1117, CCS Entry Jan. 17, 2017.2 Cooper’s trial had initially been set for January

       27, 2017, but was delayed and continued several times and finally held on

       November 17, 2017, which is why the trial court continued Hunt’s trial

       scheduled for that day.3

[9]    On January 12, 2018, Hunt filed a motion for discharge under Criminal Rule

       4(B), claiming that he was entitled to discharge because he had not been

       brought to trial within seventy days of his motion for a speedy trial.

[10]   On January 26, 2017, the date the trial court had set for Hunt’s trial after the

       first continuance, the court again continued the trial sua sponte, this time

       rescheduling Hunt’s trial for February 2, 2018, a one-week delay. Again, the

       trial court stated that the reason for the continuance was court congestion,




       2
         We take judicial notice of this information from the trial court’s records, which are available on the unified,
       statewide Odyssey case-management system and accessible to the public at https://mycase.in.gov. We take
       judicial notice of the records in the Cooper case. See Ind. Evidence Rule 201(b)(5) (permitting courts to take
       judicial notice of “records of a court of this state[.]”; Horton v. State, 51 N.E.3d 1154, 1161 (Ind. 2016) (taking
       judicial notice of trial court’s publicly available records); In re D.P., 72 N.E.3d 976, 984 (Ind. Ct. App. 2017)
       (taking notice of trial court records available through Indiana’s implementation of the Odyssey case-
       management system).
       3
         See id., CCS Entry, Nov. 4, 2016 (setting trial date of Jan. 27, 2017); Jan. 17, 2017 (speedy trial request filed
       Jan. 13, 2017, trial confirmed for Jan. 27, 2017); Jan. 25, 2017 (defendant files notice of plea agreement, plea
       hearing set for March 14, 2017); Mar. 14, 2017 (plea hearing); Mar. 29, 2017 (defendant files motion on Mar.
       27, 2017 to withdraw plea); Apr. 20, 2017 (trial court grants motion to withdraw plea on April 11, 2017 and
       sets trial for May 19, 2017); May 22, 2017 (trial continued to June 23, 2017); June 13, 2017 (trial continued
       on defendant’s motion to July 28, 2017); July 19, 2017 (trial continued on defendant’s motion to Sept. 29,
       2017); Oct. 2, 2017 (continuing trial to Oct. 27, 2017 due to court congestion); Oct. 27, 2017 (continuing trial
       to Nov. 17, 2017 due to court congestion); Nov. 17, 2017 (jury trial commences).



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1003 | March 18, 2019                        Page 5 of 20
       specifically, a jury trial in the case of State v. Christopher Carter, Cause No.

       34D01-1610-F3-1072,4 was also scheduled for that day. Carter had been

       charged on October 14, 2016,5 and appears to have been in custody while

       awaiting trial.6 Carter’s trial was originally scheduled for January 12, 2017,7 but

       was continued several times.8


[11]   Hunt’s three-day jury trial began on February 2, 2018. At the beginning of the

       trial, Hunt renewed his motion for discharge, which the trial court denied. At

       the conclusion of the trial on February 6, 2018, the jury found Hunt guilty of

       Level 4 felony possession of a narcotic drug and Class B misdemeanor false

       informing but not guilty of Level 6 felony maintaining a common nuisance and

       Level 6 felony unlawful possession of a syringe. The jury was unable to reach a

       verdict on the charge of Level 2 felony dealing in a narcotic drug, and the trial

       court declared a mistrial on that count. On April 2, 2018, the trial court

       sentenced Hunt to twelve years of incarceration on the Level 4 felony




       4
           We also take judicial notice of the trial court’s records in the Carter case. See note 2, supra.
       5
           See id., CCS Entry Oct. 14, 2016.
       6
           See id., CCS Entry Mar. 2, 2018 (noting Carter had accrued 504 actual days of credit for time served).
       7
           See id., CCS Entry Oct. 20, 2016 (setting trial for January 27, 2017).
       8
         See id. CCS Entry Jan. 12, 2017 (continuing trial to April 28, 2017); May 1, 2017 (noting that trial court had
       continued trial due to May 19, 2017, due to court congestion); May 8, 2017 (continuing trial on State’s
       motion to June 23, 2017); June 23, 2017 (continuing trial to July 28, 2017, due to court congestion); July 19,
       2017 (continuing trial to Aug. 25, 2017); Aug. 11, 2017 (continuing trial on defendant’s motion to Oct. 27,
       2017); Oct. 27, 2017 (continuing trial to Nov. 17, 2017, due to court congestion); Nov. 17, 2017 (continuing
       trial to Jan. 26, 2018, due to court congestion); Jan. 26, 2018 (jury trial).

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1003 | March 18, 2019                         Page 6 of 20
       conviction and a concurrent term of 180 days for the Class B misdemeanor

       conviction. Hunt now appeals.

                       I. Motion for Discharge Under Criminal Rule 4(B)

[12]   Hunt first argues that the trial court erred by denying his motion for discharge

       under Criminal Rule 4(B). This rule provides in relevant part:


               If any defendant held in jail on an indictment or an affidavit shall
               move for an early trial, he shall be discharged if not brought to trial
               within seventy (70) calendar days from the date of such motion, except
               where a continuance within said period is had on his motion, or
               the delay is otherwise caused by his act, or where there was not
               sufficient time to try him during such seventy (70) calendar days because
               of the congestion of the court calendar. Provided, however, that in the
               last-mentioned circumstance, the prosecuting attorney shall file a
               timely motion for continuance as set forth in subdivision (A) of
               this rule. Provided further, that a trial court may take note of
               congestion or an emergency without the necessity of a motion, and upon
               so finding may order a continuance. Any continuance granted due to a
               congested calendar or emergency shall be reduced to an order, which order
               shall also set the case for trial within a reasonable time.


       Ind. Criminal Rule 4(B)(1) (emphases added).


[13]   “The broad goal of Indiana’s Criminal Rule 4 is to provide functionality to a

       criminal defendant’s fundamental and constitutionally protected right to a

       speedy trial.” Austin v. State, 997 N.E.2d 1027, 1037 (Ind. 2013). Criminal Rule

       4 places an affirmative duty on the State to bring the defendant to trial, but it is

       “not intended to be a mechanism for providing defendants a technical means to

       escape prosecution.” Id. As explained in Austin:


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1003 | March 18, 2019   Page 7 of 20
               Criminal Rule 4(B) presents at least three hurdles at the trial
               court level: First, when a criminal defendant files a motion for a
               speedy trial, the trial court must set the defendant’s case for trial
               within seventy days—which might require, to an extent we
               discuss below—a re-prioritization of its current caseload. Second,
               if the trial court finds it cannot accomplish this prioritization and
               bring the defendant to trial within seventy days because of court
               congestion, it may order a continuance—and that finding of
               congestion is then subject to challenge by way of the defendant’s
               motion for discharge. And third, if the trial court orders such a
               continuance, it still must keep sight of the defendant’s
               constitutional right to a speedy trial—and Rule 4(B) therefore
               permits the continuance only to the extent that the defendant
               proceeds to trial within a reasonable time after the close of the
               seventy-day window.


       Id. at 1037–38 (Ind. 2013) (some citations omitted).


[14]   On appeal, a trial court’s finding of congestion is presumed valid and need not

       be contemporaneously explained or documented by the court. Id. at 1039 (citing

       Clark v. State, 659 N.E.2d 548, 552 (Ind. 1995)). A defendant may challenge a

       trial court’s congestion finding by filing a motion for discharge and

       demonstrating that the trial court’s finding was factually or legally incorrect. Id.

       Such proof is prima facie adequate for discharge, absent further findings by the

       trial court explaining the congestion. Id. In such a case, the trial court’s

       explanations are accorded deference, and the defendant will be afforded relief

       only on a showing of clear error. Id. If the issue on appeal is a pure question of

       law, our review is, of course, de novo. Id. And the ultimate determination of the

       reasonableness of the trial court’s findings depends on the facts and

       circumstances of each case. Id. Under the clearly-erroneous standard, we accord

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1003 | March 18, 2019   Page 8 of 20
       the trial court’s findings reasonable deference, and we neither reweigh evidence

       or judge witness credibility. Id. at 1040. We consider only the probative

       evidence and reasonable inferences supporting the judgment and reverse only

       on a showing of clear error. Id. Clear error is that which leaves us with a

       definite and firm conviction that a mistake has been made. Id.


[15]   Here, Hunt claims that the trial court erred by twice continuing his trial due to

       court congestion. Specifically, he argues that the trial court should not have

       continued his retrial9 so that the trials in the Cooper and Carter cases could take

       place. The court in Austin summarized the law of prioritizing cases under

       Criminal Rule 4(B) as follows:


                The constitutional protections embodied by Criminal Rule 4
                necessitate a prioritized treatment when a defendant files a
                motion pursuant to Rule 4(B)—a treatment beyond simply
                assigning that defendant’s case to the next presently vacant trial
                setting on the calendar.

                    Rather, it must be assigned a meaningful trial date within
                    the time prescribed by the rule, if necessary superseding trial
                    dates previously designated for civil cases and even criminal cases
                    in which Criminal Rule 4 deadlines are not imminent. We
                    recognize, however, that emergencies in either criminal or
                    civil matters may occasionally interfere with this scheme.
                    Similarly, there may be major, complex trials that have
                    long been scheduled or that pose significant extenuating
                    circumstances to litigants and witnesses, which will, on



       9
         Hunt makes no argument that his first trial was untimely, and rightly so. Hunt first moved for a speedy trial
       on August 3, 2017, and his first trial commenced on September 29, 2017, just fifty-seven days after his speedy
       trial request.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1003 | March 18, 2019                    Page 9 of 20
            rare occasions, justify application of the court congestion
            or exigent circumstances exceptions.

        Thus, courts recognize that Rule 4(B) does not necessarily present a
        bright-line approach whereby all other cases must yield to the defendant
        who files a speedy trial motion.

        For example, in the criminal arena speedy trial motions are
        subject to their own internal prioritization. Where a longer-
        incarcerated defendant moves for a speedy trial, his or her request should
        generally take priority over a more recently charged movant. But this
        would not necessarily be the case if, say, the more recently
        charged defendant’s Criminal Rule 4 deadline was significantly
        more imminent and there remained time after that deadline to
        hold the trial of the longer-incarcerated defendant before his or
        her deadline. Where the trial court’s calendar can satisfy both
        Rule 4 deadlines, the longer-incarcerated defendant need not
        necessarily go first. After all, Rule 4 effectuates a “speedy” trial—
        not necessarily the “next” trial. But at the same time, and absent
        extenuating circumstances, a defendant seeking a speedy trial would
        almost invariably be entitled to a trial setting ahead of any criminal
        defendant who had not filed a Rule 4 motion.

                                               ***

        [I]n order for the meaning of the rule not to be eviscerated, it is
        essential that courts honor requests made for speedy trials by
        scheduling trial dates within the time prescribed by the rule. And
        we therefore have referred to this as a requirement that speedy
        trial motions receive particularized priority treatment. But we do
        not intend to suggest that a trial judge must necessarily wipe his or her
        calendar clean, or jam a trial into an opening in a schedule or
        courtroom that lacks the space, time, and resources to
        accommodate it. They must, however, be mindful of their
        calendar and the seventy-day window and exercise all reasonable
        diligence to preserve the defendant’s right to a speedy trial.



Court of Appeals of Indiana | Memorandum Decision 18A-CR-1003 | March 18, 2019   Page 10 of 20
               But at the same time, the aim of providing a speedy trial should
               never risk an unfair or incomplete trial. Rather, the trial judge
               should set the defendant’s trial for the first setting not already occupied by
               a superseding speedy trial request or exceptional civil matter, or, if need
               be, create a new trial setting if time allows for the availability of a
               courtroom, witnesses, jury pool, and other necessary resources.


       Austin, 997 N.E.2d at 1040–41 (quoting Clark, 659 N.E.2d at 551–52) (other

       citations and quotations omitted) (emphases added).

[16]   With regard to the first continuance so that the trial in Cooper could take place,

       we first observe that, contrary to Hunt’s claim on appeal, the defendant in

       Cooper clearly did file a motion for a speedy trial pursuant to Criminal Rule 4(B)

       on January 13, 2017, which pre-dates Hunt’s own speedy trial motion by

       several months. Moreover, Cooper was charged on October 28, 2016, almost

       nine months before Hunt was charged. And although Cooper moved to

       continue his trial three times, the trial court had sua sponte continued Cooper’s

       trial twice before due to court congestion. We therefore conclude that the trial

       court did not err by prioritizing Cooper’s trial ahead of Hunt’s trial.

[17]   With regard to the Carter case, things are not as clear cut. In Carter, the

       defendant was charged on October 14, 2016, several months before Hunt was

       charged. Though Carter did not file a motion for a speedy trial pursuant to

       Criminal Rule 4(B), Carter was in custody and his trial had been continued at

       least four times by the trial court due to congestion, once on the State’s motion,

       and once on his own motion. Thus, on January 26, 2018, when both Carter and



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1003 | March 18, 2019     Page 11 of 20
       Hunt’s trials were scheduled, Carter had been in custody far longer than Hunt.

       And the trial court continued Hunt’s trial by only one week.

[18]   Hunt would have us draw a bright-line rule and hold that any case in which the

       defendant has filed a motion for a speedy trial pursuant to Criminal Rule 4(B)

       must always take precedence over a case in which such a motion has not been

       filed. We rejected a similar request in McKay v. State, 714 N.E.2d 1182 (Ind. Ct.

       App. 1999), where the defendant’s trial was continued due to the trial of

       another defendant who had not filed a request for a speedy trial. On appeal, we

       held that the mere fact that the other defendant did not file a speedy trial

       request was, by itself, “insufficient to establish that the [trial] court’s finding of

       congestion was clearly erroneous.” Id. at 1188. Our supreme court in Austin

       cited McKay with approval. See Austin, 997 N.E.2d at 1040 (rejecting bright-line

       rule) (citing McKay, 714 N.E.2d at 1188).


[19]   Thus, even though Hunt had requested a speedy trial, and Carter had not, this

       alone is insufficient to establish that the trial court erred continuing Hunt’s trial

       so that Carter’s trial could take place. See id. As noted above, Carter had been

       charged months before Hunt, his trial had repeatedly been continued, and

       Carter remained in custody during the pendency of his case. Moreover, the trial

       court continued Hunt’s trial for a mere seven days so that Carter’s trial could

       take place.

[20]   We therefore conclude that the trial court’s congestion determinations were not

       clearly erroneous. Because Hunt has not shown clear error in the trial court’s


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1003 | March 18, 2019   Page 12 of 20
       congestion findings, we cannot say that the court erred by denying Hunt’s

       motion for discharge.

                         II. Admission of Hunt’s Statements and Silence

[21]   Hunt next contends that the trial court improperly admitted evidence of what

       he said, and did not say, when he was in custody but had not been advised of

       his Miranda rights. Questions regarding the admission of evidence are entrusted

       to the sound discretion of the trial court. Fuqua v. State, 984 N.E.2d 709, 713

       (Ind. Ct. App. 2013), trans. denied. Accordingly, on appeal, we review the trial

       court’s decision only for an abuse of that discretion. Id. A trial court abuses its

       discretion only if its decision regarding the admission of evidence is clearly

       against the logic and effect of the facts and circumstances before it, or if the

       court has misinterpreted the law. Id.


       A. Hunt’s False Statement Regarding his Name

[22]   Hunt first claims that the trial court abused its discretion by admitting Officer

       Shuey’s testimony that the police asked Hunt for his name and that Hunt

       responded by telling the police that he was Brooks Smith. See Tr. Vol. II, p. 49–

       50. Hunt, however, made no objection to Officer Shuey’s testimony on this

       matter. Officer Shuey later testified, again without objection, that Hunt gave

       him a false name. Id. at 66–67. And Officer Tarrh also testified without

       objection that Hunt gave them a false name. Id. at 81.


[23]   Because Hunt failed to make a contemporaneous objection, he failed to

       preserve any claim of error with regard to the admission of this testimony. See

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1003 | March 18, 2019   Page 13 of 20
       Brittain v. State, 68 N.E.3d 611, 618 (Ind. Ct. App. 2017) (noting that a

       contemporaneous objection at the time the evidence is introduced at trial is

       required to preserve the issue for appeal), trans. denied (citing Brown v. State, 929
N.E.2d 204, 207 (Ind. 2010)).10 Notwithstanding Hunt’s failure to preserve this

       issue, he would still not prevail.

[24]   Hunt claims that, because he had not been advised of his Miranda rights, his

       statement that he was Brooks Smith should have been inadmissible. However,

       “there are some police questions which do not fall within Miranda’s purview.”

       Matheny v. State, 983 N.E.2d 672, 677 (Ind. Ct. App. 2013), aff’d on reh’g, 987
N.E.2d 1169, trans. denied. Specifically, “[q]uestions regarding ‘name, address,

       height, weight, eye color, date of birth, and current age’ are outside the scope of

       Miranda’s coverage.” Id. (quoting Pennsylvania v. Muniz, 496 U.S. 582, 601

       (1990)).


[25]   Hunt’s responses to the officers’ questions regarding his name are therefore not

       protected by Miranda, and the officer’s testimony that Hunt gave them a false

       name was admissible. See United States v. Brown, 101 F.3d 1272, 1274 (8th Cir.

       1996) (holding that non-Mirandized defendant’s statement providing false name

       to investigating officers was admissible because asking his name fell within the



       10
          Hunt did file a motion in limine seeking to exclude certain portions of the video taken from the police body
       cameras, citing Miranda. But it is well established that a pre-trial motion in limine is insufficient to preserve a
       claim of error for appeal and that a contemporaneous objection is required at the time the evidence is
       admitted. See Laird v. State, 103 N.E.3d 1171, 1175 (Ind. Ct. App. 2018), trans. denied. Additionally, the fact
       that Hunt later made a contemporaneous objection to the admission of the body camera video does not act to
       preserve any error in the admission of the officers’ testimony. See Brown, 929 N.E.2d at 207 (rejecting
       defendant’s claim that he could “resurrect” an objection after the evidence had already been admitted).

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1003 | March 18, 2019                      Page 14 of 20
       scope of routing booking questions not subject to Miranda); United States v.

       Kadem, 317 F. Supp. 2d 239, 242 (W.D.N.Y. 2004) (“One who makes false

       statements or commits perjury does so at his peril and the Miranda warnings

       were not designed to advise those in custody not to lie.”).

       B. Hunt’s Failure to Disclaim Ownership of the Items in the Motel Room

[26]   Hunt next claims that the trial court erred by admitting testimony that he failed

       to disclaim ownership of the items in the motel room. Hunt specifically refers to

       the following portion of Officer Tarrh’s testimony on direct examination:


               Q.             You did all that in the video, searching the room and
                              he’s sitting there. At any point did he make a
                              comment, hey, none of that’s mine?

               [Defense]: Your Honor, I’m going to object at this point as to any
                          comments made. This is called admission and no waive
                          on Miranda statements.

               [Court]:       Overruled.

               Q.             Did he ever make a comment saying, hey, guys, that’s
                              not mine; I don’t know what that is?

               A.             No.


       Tr. Vol. II, pp. 146–47 (emphasis added).


[27]   Hunt argues on appeal that this testimony improperly referred to Hunt’s silence.

       This, however, was not the basis of Hunt’s objection, which referred to any

       “comments made” by Hunt. It is well settled that “[a] party may not object to

       the admission of evidence on one ground at trial and seek reversal on appeal

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1003 | March 18, 2019   Page 15 of 20
       based on a different ground.” Boatner v. State, 934 N.E.2d 184, 187 (Ind. Ct.

       App. 2010) (citing Malone v. State, 700 N.E.2d 780, 784 (Ind. 1998)). Thus,

       Hunt has also failed to preserve any error with regard to the admission of this

       testimony.11

[28]   Moreover, Hunt’s argument regarding the admission of this evidence is, at best,

       sparse. Hunt’s argument assumes that he was entitled to be advised of his

       Miranda rights, but he does not argue that he was being interrogated.12 Nor does

       he cite any authority in support of his argument. We are therefore unable to

       determine the specifics of Hunt’s argument. If Hunt intended to make a claim

       regarding a Doyle violation,13 he has failed to present a cogent argument or cite

       any authority in support of such a claim. And if Hunt intended to make a claim

       that the State improperly relied upon his post-arrest, pre-Miranda silence,14 he

       has also failed to present a cogent argument or cite any authority in support of



       11
         Hunt makes no argument that the admission of this evidence was fundamental error. See Hollingsworth v.
       State, 987 N.E.2d 1096, 1098–99 (Ind. Ct. App. 2013) (refusing to address whether claimed error was
       fundamental where defendant failed to provide any analysis of her claim of error within the context of the
       fundamental error rule), trans. denied.
       12
         It does appear, however, that Hunt was in custody, as he was placed in handcuffs immediately after
       opening the door to the motel room.
       13
          The use of a defendant’s post-arrest, post-Miranda warning silence is strictly prohibited, whether it is used
       as substantive evidence or for impeachment purposes. Willsey v. State, 698 N.E.2d 784, 791 (Ind. 1998) (citing
       Doyle v. Ohio, 426 U.S. 610 (1976)); Wainwright v. Greenfield, 474 U.S. 284 (1986)).
       14
          Indiana courts have held that post-arrest, pre-Miranda silence cannot be used as substantive evidence in the
       State’s case-in-chief. Peters v. State, 959 N.E.2d 347, 353 (Ind. Ct. App. 2011) (citing Akard v. State, 924
N.E.2d 202, 209 (Ind. Ct. App. 2010), trans. granted, summarily aff'd in relevant part, 937 N.E.2d 811 (Ind.
       2010)); Rowe v. State, 717 N.E.2d 1262, 1267 (Ind. Ct. App. 1999)). A defendant’s post-arrest, pre-Miranda
       silence may, however, be used for impeachment purposes. Peters, 959 N.E.2d at 353 (citing Fletcher v. Weir,
       455 U.S. 603, 607 (1982)).



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1003 | March 18, 2019                    Page 16 of 20
       such a claim. If we were to attempt to address Hunt’s claims, we would need to

       develop his argument for him, which is not our role as an appellate court.

[29]   Simply put, we are unable to address Hunt’s argument as it is presented to us.

       Thus, not only did Hunt fail to preserve his claim of error on appeal, he has also

       waived any claim of error by failing to support it with a cogent argument and

       proper citation to authority. We therefore consider any argument on this issue

       waived.15 See Ind. Appellate Rule 46(A)(8)(a); Smith v. State, 822 N.E.2d 193,

       202–03 (Ind. Ct. App. 2005), trans. denied.


       C. Testimony Regarding “Joint Possession” of the Items in the Motel Room

[30]   Hunt’s last claim of evidentiary error is that trial court abused its discretion in

       admitting the following testimony from Officer Tarrh:

                Q.              Did you ever ask to have DNA done on, DNA testing
                                or fingerprint testing done on any of the items [found
                                in the motel room]?

                A.              No.

                Q.              And why not?

                A.              Well, looking at the way it all went down, he was
                                hiding in the corner with the scales and the baggies,



       15
          Even if Hunt had preserved any error with regard to Officer Tarrh's testimony, the use of a defendant’s
       post-arrest silence is subject to harmless error analysis. Sobolewski v. State, 889 N.E.2d 849, 857 (Ind. Ct. App.
       2008), trans. denied (citing Chapman v. California, 386 U.S. 18, 23 (1967); Robinette v. State, 741 N.E.2d 1162,
       1164 (Ind. 2001)). Even error of a constitutional dimension may be harmless if it is clear beyond a reasonable
       doubt that the error did not contribute to the defendant’s conviction. Id. (citing Chapman, 386 U.S. at 24;
       Kubsch v. State, 784 N.E.2d 905, 923 (Ind. 2003)). As explained infra, the evidence against Hunt was rather
       strong. We therefore conclude that admission of this one statement by Officer Tarrh, if erroneous, was
       harmless beyond a reasonable doubt.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1003 | March 18, 2019                      Page 17 of 20
                                  all the clothing was mixed together in one suitcase.
                                  His wallet and I.D. [were] in her purse. It was obvious
                                  that they were both staying in the room and that they had
                                  joint possession of everything in the room.

                  [Defense]: Objection, Your Honor. The answer calls for a legal
                             conclusion.

                  [Court]:        Overruled.


       Tr. Vol. II, p. 144 (emphasis added).


[31]   On appeal, Hunt argues that Officer Tarrh testified to a legal conclusion.

       However, Hunt again fails to support his claim with any citation to authority or

       further legal analysis.16 We therefore consider any argument on this issue

       waived. See App. R. 46(A)(8)(a); Smith, 822 N.E.2d at 202–03.


[32]   Even if we were to assume arguendo that Officer Tarrh’s testimony was an

       improper legal conclusion, the admission of this testimony was harmless.

       Generally, errors in the admission of evidence are to be disregarded unless they

       affect the substantial rights of a party, and we will not reverse a defendant’s

       conviction if the error was harmless. Harrison v. State, 32 N.E.3d 240, 254 (Ind.

       Ct. App. 2015), trans. denied. An error is harmless if substantial independent


       16
            Hunt’s argument on this issue is as follows:

                There is no need for a jury to decide about possession of a drug because the Trial Court’s
                “Overruled” anchored the arresting officer’s legal conclusion that “It was obvious . . . that they
                had joint possession of everything in the room.” Jadie [sic] Spencer testified that the heroin
                found was hers, but the arresting officer was allowed to testify that “it was obvious . . . that they
                had joint possession.” Allowing that question and answer really allows the jury no room to
                weigh the evidence. Usually police officers are not permitted to instructed [sic] jurors on the
                law.
       Appellant’s Br. at 15 (transcript citations omitted).

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1003 | March 18, 2019                         Page 18 of 20
       evidence of guilt satisfies us that no substantial likelihood exists that the

       challenged evidence contributed to the conviction. Id.


[33]   Here, the evidence against Hunt was particularly strong. The only two people in

       the motel room were Hunt and Spencer. The police found scales and a

       substantial amount of heroin in a zippered bag on the table inside the room.

       Hunt’s and Spencer’s items were comingled. When the police arrived to serve

       the warrant for Spencer’s arrest, Hunt opened the window in an attempt to flee,

       and then attempted to hide inside the room as the police looked in through the

       window. Hunt gave the police a false name. And from jail, Hunt wrote a letter

       to Spencer incriminating himself. We therefore conclude that Officer Tarrh’s

       brief reference to “joint possession” was harmless.

                    III. Constitutionality of False Informing Conviction

[34]   Lastly, Hunt contends that his conviction for false informing cannot withstand

       constitutional scrutiny. Hunt’s argument is hard to follow, but appears to be

       that identity is now subjective, not objective, and is therefore protected by the

       Fourth Amendment. He hypothesizes that a transgender person, such as

       Caitlyn Jenner, might be convicted of false informing if she identified herself as

       Caitlyn Jenner instead of her prior male identity, Bruce Jenner. This is, of

       course, beside the point in the present case.

[35]   There is no indication that Hunt subjectively believed that he actually was

       Brooks Smith. Moreover, we do not think that one may “identify” as another

       person in order to avoid identifying oneself to the police. This is not the case


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1003 | March 18, 2019   Page 19 of 20
       where Hunt identified himself as female and was subject to criminal liability

       therefore. He identified himself as another specific individual, in an obvious

       attempt to mislead the police. We discern no protectable Fourth Amendment

       interest in falsely claiming to be someone else.


                                                 Conclusion

[36]   The trial court did not err in denying Hunt’s motion for discharge, as the trial

       court’s continuances were based on court congestion. The trial court did not

       abuse its discretion in admitting testimony that Hunt gave a false name to the

       police, because basic identity questions are not protected by Miranda. Hunt’s

       other claims of evidentiary error are waived and, waiver notwithstanding,

       harmless given the weight of the evidence against him. Lastly, Hunt has

       identified no protectable Fourth Amendment interest in his identifying himself

       to the police as another individual. For all of these reasons, we affirm the

       judgment of the trial court.


[37]   Affirmed.


       Vaidik, C.J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1003 | March 18, 2019   Page 20 of 20